County Clerk-Proofreading-Changes County Clerks cannot charge an additional ten cents for proofreading the original of a copy presented to him for his certification and seal.  The Attorney General has had under consideration your letter of April 24, 1968, wherein you ask an interpretation of a portion of 28 Ohio St. 32 [28-32](a) (1967).  An Attorney General's Opinion of January 10, 1936, authorized county clerks to charge ten cents per folio and twenty-five cents for his certificate and seal, when a copy of an instrument already of record is presented to him with a request by the customer that he certify the same as an authentic copy. This opinion referred to an earlier Attorney General's Opinion of May 25, 1931, where this office referred to Section 1037, Oklahoma Statutes of 1931 (6330 C.05. 1921) relating to the fees to be charged by the Register of Deeds, Section 7709, Oklahoma Statutes 1931, consolidated the office of the register of deeds with that office of county clerk which provides in part, as follows: "For copy of each instrument of record already on file, per folio ...... .10." "For certifying to any copy, including seal .......... .25." This was the charge until the 19th Legislature enacted Senate Bill No. 27 (S.L. 1943, page 100), which reads as follows: "That the provisions of Section 31 and 32 of Title 28 of the Oklahoma Statutes 1941 providing a charge and fee of ten cents per folio of any instruments of record, or order on file, shall be and hereby is construed as not requiring or permitting a charge or fee to ten cents per folio where the copy is prepared and furnished by the person requesting the same. Where a certified copy of any instrument of record, or on file, is requested and such copy is furnished by the requesting party, then the charge and fee shall be twenty-five cents for the certificate." The 1943 Act above referred to was specifically repealed by the 22nd Legislature (Section 2, Senate Bill 196, page 220), which reads: "Section 2. Repealing Clause. Chapter I of Title 28 Session Laws 1943 and all other laws and fee schedules irreconcilably in conflict herewith, save and except only those providing for recording or filing without fee, are hereby superseded, repealed and held for naught." Also in this Act the following was found: "Section 1. Fees of Register of Deeds. Section 32 of Title 28, Oklahoma Statutes 1941, as amended by Chapter la of Title 28, Sessions Laws 1947, is hereby amended to read as follows: "Section 32. The County Clerk, as Register of Deeds, shall charge and collect the following fees and none other, except as otherwise specifically provided by law, to-wit: "(a) The fees under this Sub-section shall be applicable only where photographic recording methods are used: "For furnishing photographic copies of photographic records at other times, or of typewritten, script or printed records, per page ...... .75." "For certifying to any copy; ten cents per folio for proofreading in comparison with original, plus for certificate and seal ........ .25." It should be noted that each of the above mentioned acts referred to a charge of ten cents for a copy of each instrument on file, per folio or specifically provided for the ten cents per folio for proofreading in comparison with original, plus the twenty-five cents for certificate and seal. With this background, the question you pose to this office in essence is: "In addition to the charge of twenty-five cents that a county clerk can charge for the certifying and placing the seal on each photographic copy where the copy is supplied by the customer, may the county clerk in addition charge ten cents for proofreading the original before certifying the customer's copy as an authentic copy." 28 Ohio St. 32 [28-32] (1961), was expressly repealed by 28 Ohio St. 32 [28-32] (1967).  28 Ohio St. 32 [28-32] (1967), provides: "The County Clerk, as Register of Deeds, shall charge and collect the following fees and none other, except as otherwise specifically provided by law, to-wit:" (a) The fees under this Sub-section shall be applicable only where photographic recording methods are used: . . . . "For furnishing photographic copies of photographic records, or of typewritten, script or printed records, per page ............. 1.00." "For certifying to each photographic copy, including seal ... .25." (b) The fees under this Sub-section shall be applicable only where typewritten, or other manual recording methods are used: . . . . "For copy of each instrument or record already on file, per page. "For proof-reading in comparison with original, plus, for certificate and seal .......... .25." It seems evident that the Legislature when drafting 28 Ohio St. 32 [28-32] (1967), had no intent of permitting county clerks to charge an additional ten cents for proofreading the original before certifying the copy presented to them by the customer. There is no mention in 28 Ohio St. 32 [28-32](a) (1967), of any charge whatsoever for proofreading, and in Sub-section (b) of the same section, the following is found: "For proof-reading in comparison with original, plus, for certificate and seal .................... .25." In 28 Ohio St. 32 [28-32](a) (1967), the section in question, there is no mention of proofreading. However, immediately thereafter in Sub-section (b) the legislature emphasized the cost for proofreading by expressly setting out that it would be included in the twenty-five cents for certificate and seal. We are convinced that the charge of ten cents should not be allowed for such proofreading before the County Clerk places his certificate and seal on the document furnished by the customer.  Therefore, it is the opinion of the Attorney General that your question should be answered in the negative; that is, County Clerks cannot charge an additional ten cents for proofreading the original of a copy presented to him by a customer for certification and seal.  (Sam I. Hellman)